EXHIBIT32.1 CERTIFICATION PURSUANT TO 18U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF 2002 In connection with the Quarterly Report on Form 10-Q of Mack-Cali Realty, L.P. (the “Operating Partnership”) for the quarterly period ended March 31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Mitchell E. Rudin, as Chief Executive Officer of Mack-Cali Realty Corporation, its general partner, Michael J. DeMarco, as President and Chief Operating Officer of Mack-Cali Realty Corporation, its general partner, and Anthony Krug, as Chief Financial Officer of Mack-Cali Realty Corporation, its general partner, each hereby certifies, pursuant to 18U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of §13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Operating Partnership. Date:April 27, 2016 By: /s/ Mitchell E. Rudin Mitchell E. Rudin Chief Executive Officer of Mack-Cali Realty Corporation, the general partner of Mack-Cali Realty, L.P. Date:April 27, 2016 By: /s/ Michael J. DeMarco Michael J. DeMarco President and Chief Operating Officer of Mack-Cali Realty Corporation, the general partner of Mack-Cali Realty, L.P. Date:April 27, 2016 By: /s/ Anthony Krug Anthony Krug Chief Financial Officer of Mack-Cali Realty Corporation, the general partner of Mack-Cali Realty, L.P. This certification accompanies each Report pursuant to §906 of the Sarbanes-Oxley Act of 2002 and shall not, except to the extent required by the Sarbanes-Oxley Act of 2002, be deemed filed by the Operating Partnership for purposes of §18 of the Securities Exchange Act of 1934, as amended. A signed original of this written statement required by §906 has been provided to the Operating Partnership and will be retained by the Operating Partnership and furnished to the Securities and Exchange Commission or its staff upon request.
